IN THE COURT OF CRIMINAL APPEALS
                             OF TEXAS
                               NOS. WR-78,112-02 and WR-78,112-03

                             EX PARTE HECTOR TORRES GARCIA

             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
          FROM CAUSE NO. CR-1522-89-G IN THE 370 TH DISTRICT COURT
                           HIDALGO COUNTY

          Per curiam.
                                               ORDER

          These matters are post-conviction applications for writs of habeas corpus filed

pursuant to the provisions of Article 11.071.1

          In July 1990, a jury found applicant guilty of the offense of capital murder. The jury

answered the special issues submitted pursuant to Article 37.071, and the trial court,

accordingly, set applicant’s punishment at death. This Court affirmed applicant’s conviction

and sentence on direct appeal. Garcia v. State, 887 S.W.2d 862 (Tex. Crim. App. 1994),

cert. denied, 514 U.S. 1021 (1995).              Applicant filed these his initial post-conviction


          1
              All references to articles refer to the Texas Code of Criminal Procedure unless otherwise
stated.
                                                                                     Garcia - 2

application for a writ of habeas corpus in the convicting court on August 29, 1997. Applicant

filed his second and third habeas applications, which he labeled “Supplemental” and

“Subsequent,” in the trial court on March 31, 2009. The district clerk forwarded all three

applications to this Court over three years later, and the Court received them on September

17, 2012.

       Applicant’s two subsequent applications for writ of habeas corpus were filed many

years after the deadline for filing an initial application for a writ of habeas corpus. We find

that his writ application labeled “Supplemental” (our No. WR-78,112-02) containing five

claims is a subsequent application. See Art. 11.071. We further find that it fails to meet any

of the exceptions provided for in Article 11.071, § 5. Therefore, we dismiss applicant’s

supplemental writ as an abuse of the writ without considering the merits of the claims.

       In Applicant’s “Subsequent” writ application (our No. WR-78,112-03), applicant

raised eight additional claims. We find that this application is also a subsequent application

under Article 11.071. Claim VI of that application is dismissed as moot in light of our

holding in Ex parte Hector Torres Garcia, No. WR-78,112-01, handed down this day. We

further find that the remaining claims in this writ application fail to meet any of the

exceptions provided for in Article 11.071, § 5. Therefore, we dismiss his remaining claims

without considering their merits.

       IT IS SO ORDERED THIS THE 16TH DAY OF DECEMBER, 2015.

Do Not Publish